EXHIBIT 10.01

SECOND AMENDMENT TO CREDIT AND SECURITY AGREEMENT

This Second Amendment to Credit and Security Agreement (herein, the “Amendment”)
is entered into as of April 18, 2014, among Martin Marietta Funding LLC, a
Delaware limited liability company (“Borrower”), Martin Marietta Materials,
Inc., a North Carolina corporation, as initial Servicer (the “Servicer”), each
commercial paper conduit and financial institution from time to time a party to
the Credit and Security Agreement (as defined below) as lenders (the “Lenders”),
and SunTrust Bank, a Georgia banking corporation, in its capacity as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns, the “Administrative Agent”).

PRELIMINARY STATEMENTS

A. The Borrower, the Servicer, the Lenders and the Administrative Agent entered
into a certain Credit and Security Agreement, dated as of April 19, 2013 (the
Credit and Security Agreement, as the same has been amended prior to the date
hereof, being referred to herein as the “Credit and Security Agreement”). All
capitalized terms used herein without definition shall have the same meanings
herein as such terms have in the Credit and Security Agreement.

B. The Borrower has requested that the Lenders agree to extend Facility
Termination Date and the Lenders are willing to do so under the terms and
conditions set forth in this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

SECTION 1. AMENDMENT.

Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit and Security Agreement shall be and hereby is amended by
amending and restating the defined term “Facility Termination Date” appearing in
Exhibit I of the Credit and Security Agreement and as so amended and restated
shall read as follows:

“Facility Termination Date” means the earlier of (i) September 30, 2014, and
(ii) the Amortization Date.

SECTION 2. CONDITIONS PRECEDENT.

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:

2.1. The Borrower, the Servicer, the Lenders and the Administrative Agent shall
have executed and delivered this Amendment.



--------------------------------------------------------------------------------

2.2. Such other documents and instruments incident to the execution and delivery
of this Amendment, in a form reasonably satisfactory to the Administrative Agent
and its counsel, as may be reasonably requested by the Administrative Agent.

SECTION 3. REPRESENTATIONS.

In order to induce the Lenders to execute and deliver this Amendment, each of
the Borrower and the Servicer hereby represent to the Lenders that as of the
date hereof (a) the representations and warranties set forth in Article III of
the Credit and Security Agreement are and shall be and remain true and correct
in all material respects (except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall remain true and correct in all material
respects as of such earlier date) and (b) each of the Borrower and the Servicer
is in material compliance with the terms and conditions of the Credit and
Security Agreement and no event has occurred and is continuing that would
constitute an Amortization Event or a Potential Amortization Event under the
Credit and Security Agreement or shall result after giving effect to this
Amendment.

SECTION 4. MISCELLANEOUS.

4.1. The Borrower hereby acknowledges and agrees that the Liens created and
provided for by the Transaction Documents continue to secure, among other
things, the Aggregate Unpaids and the performance of all of the Borrower’s
obligations under the Transaction Documents and the Credit and Security
Agreement as amended hereby; and the Transaction Documents and the rights and
remedies of the Lenders thereunder, the obligations of each of the Borrower and
Servicer thereunder, and the Liens created and provided for thereunder remain in
full force and effect and shall not be affected, impaired or discharged hereby.
Nothing herein contained shall in any manner affect or impair the priority of
the liens and security interests created and provided for by the Transaction
Documents as to the indebtedness which would be secured thereby prior to giving
effect to this Amendment.

4.2. Except as specifically amended herein, the Credit and Security Agreement
shall continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Credit and Security
Agreement, the Notes, or any other instrument or document executed in connection
therewith, or in any certificate, letter or communication issued or made
pursuant to or with respect to the Credit and Security Agreement, any reference
in any of such items to the Credit and Security Agreement being sufficient to
refer to the Credit and Security Agreement as amended hereby.

4.3. Each Borrower agrees to pay on demand all reasonable out-of-pocket costs
and expenses of or incurred by the Administrative Agent in connection with the
negotiation, preparation, execution and delivery of this Amendment, including
the reasonable fees and expenses of counsel for the Administrative Agent.

4.4. This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment

 

-2-



--------------------------------------------------------------------------------

by signing any such counterpart and each of such counterparts shall for all
purposes be deemed to be an original. Delivery of a counterpart hereof by
facsimile transmission or by e-mail transmission of an Adobe portable document
format file (also known as a “PDF” file) shall be effective as delivery of a
manually executed counterpart hereof. This Amendment shall be governed by, and
construed in accordance with, the internal laws of the State of New York.

[SIGNATURE PAGE TO FOLLOW]

 

-3-



--------------------------------------------------------------------------------

This Second Amendment to Credit and Security Agreement is entered into as of the
date and year first above written.

 

MARTIN MARIETTA FUNDING LLC, as     Borrower

By:

 

/s/ Roselyn Bar

 

Name:

 

Roselyn Bar

 

Title:

 

Vice President and Secretary

 

MARTIN MARIETTA MATERIALS, INC., as     the Servicer

By:

 

/s/ Anne H. Lloyd

 

Name:

 

Anne H. Lloyd

 

Title:

 

EVP and CFO

Accepted and agreed to.

 

SUNTRUST BANK,

individually as a Lender and as     Administrative Agent

By:

 

/s/ Michael Peden

 

Name:

 

Michael Peden

 

Title:

 

Vice President